Atkinson, J.
The record discloses that the bill of exceptions was certified by the judge on August 5, 1907, and that on August 27, 1907, counsel for the defendant in error acknowledged service in the following language: “Service acknowledged. Copy and all further service and notice waived, subject to the right to except to such service on account of not being made within the time provided by law, as well as all other legal exceptions.” There was no other service of the bill of exceptions. On the call of the ease in this court a motion was made to dismiss the same, upon the ground that the bill of exceptions was not served upon the defendant in error or his counsel within ten days after the bill of exceptions was signed and certified. Held, that the motion must prevail. Civil Code, §5547; Harper v. Burks, 74 Ga. 412 ; Dunlap v. Seals, ante, 350 (60 S. E. 851).

Writ of error dismissed.


All the Justices concur.